Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 1 of 18 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
AMIR BUTT, on behalf of himself and all others :
similarly situated,                                            :
                                                               :
                                    Plaintiff,                 :    COMPLAINT
                                                               :
                  -against-                                    :
                                                               :    FLSA COLLECTIVE ACTION
HF MANAGEMENT SERVICES, LLC., and                              :
HEALTHFIRST PHSP, INC.                                         :
                                                               :    JURY TRIAL DEMANDED
                                    Defendants.                :
----------------------------------------------------------------X

        Plaintiff AMIR BUTT (“Plaintiff”), on behalf of himself and all others similarly situated,

by his undersigned attorneys, alleges, upon personal knowledge as to himself and upon

information and belief as to all other matters, as follows:

                                     PRELIMINARY STATEMENT

    1. This is a collective action lawsuit under the Fair Labor Standards Act, as amended, 29

        U.S.C. §§ 201 et seq., (“FLSA”) and is brought to remedy widespread wage and hour

        violations by HF MANAGEMENT SERVICES, LLC and HEALTHFIRST PHSP, INC.

        (“Healthfirst” or “Defendants”) that have deprived Plaintiff and all other current and

        former Medicare Sales Marketing Representatives (“Marketing Representatives”) of

        overtime and other wages to which they are entitled.

    2. Plaintiff also brings this as a class action pursuant to Federal Rule Civil Procedure Rule

        23 to remedy violations of the New York Labor Law, Article 19, §§ 650 et. seq.

        (“NYLL”), and the supporting New York State Department of Labor regulations, and to

        recover unpaid overtime and other wages to which they are entitled, on behalf of
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 2 of 18 PageID #: 2




     themselves and all similarly situated current and former Marketing Representatives

     currently and/or formerly employed by Defendants.

  3. Plaintiff and the other Marketing Representatives were not “exempt” from the FLSA or

     NYLL and Defendants classified them as non-exempt from the FLSA and NYLL.

  4. Plaintiff and the other Marketing Representatives were not compensated for all of the

     time they worked for Defendants, including pre and post shift work and when they

     worked through their unpaid lunch breaks and when they received phone calls and/or

     emails outside of their working hours.

  5. Defendants have thus willfully engaged in a pattern, practice, and policy of unlawful

     conduct by failing to properly record, credit, and compensate Plaintiff and the other

     Marketing Representatives for work which Defendants effectively required and/or

     permitted them to work in excess of (i) their paid hours, and (ii) 40 hours per week.

  6. Defendants’ pattern, practice and policy of requiring or permitting work without properly

     compensating its employees for same has violated its employees’ rights under the FLSA

     and New York law.

                              JURISDICTION AND VENUE

  7. This Court has original federal question jurisdiction over Plaintiff’s FLSA claims because

     this case is brought pursuant to the FLSA. This Court has supplemental jurisdiction over

     the NYLL claims as they are so related to the claims in this action within this Court’s

     original jurisdiction that they form part of the same case or controversy under Article III

     of the United States Constitution.




                                              2
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 3 of 18 PageID #: 3




  8. Venue is proper within this District pursuant to 28 U.S.C. § 1391, because Defendants do

     business in, and accordingly reside in, this District and because a substantial part of the

     acts or omissions giving rise to the claims alleged herein occurred within this District.

                                          THE PARTIES

  9. Plaintiff AMIR BUTT resides in Kings County in the State of New York. He was

     employed by Defendant as a Marketing Representative from in or about February 2017

     until April 27, 2018.

  10. Defendant HF MANAGEMENT SERVICES, LLC is a New York Limited Liability

     Company with a corporate address at 100 Church Street in New York City.

  11. Defendant HEALTHFIRST PHSP, INC. is a New York not-for-profit corporation with a

     corporate address at 100 Church Street in New York City.

  12. Each of the Defendants grossed more than $500,000.00 in each of the last three calendar

     years.

  13. At all times relevant hereto, the activities of the Defendants constituted an “enterprise”

     within the meaning of § 3(r) & (s) of the FLSA, 29 U.S.C. § 203 (r) & (s).

  14. At all times relevant hereto, Defendants employed employees, including Plaintiff and the

     FLSA Collective, who regularly were employed by Defendants’ enterprise engaged in

     commerce or the production of goods for commerce or in handling, selling or otherwise

     working on goods and materials which have moved in or been produced for commerce

     within the meaning of § 3(b), (g), (i), (j) (r) and (s)(A)(i) of the FLSA, 29 U.S.C. §

     203(b), (g), (i), (j), (r), & (s)(A)(i).




                                                3
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 4 of 18 PageID #: 4




  15. At all times relevant hereto, each of the Defendants have been, and continue to be, an

     “enterprise engaged in commerce or in the production of goods for commerce,” within

     the meaning of 29 U.S.C. § 203 and 29 U.S.C. § 207(a)(1).

  16. At all times relevant hereto, each of the Defendants have been, and continue to be, an

     “employer” as defined by 29 U.S.C. § 203(D) and by the NYLL §190(3).

  17. At all times relevant hereto, each of the Defendants have employed “employee[s]”,

     including Plaintiff and each of the FLSA Collective Plaintiffs and Class Members.

                     FLSA COLLECTIVE ACTION ALLEGATIONS

  18. Plaintiff sues on behalf of himself and all other similarly situated Marketing

     Representatives employed by Defendants (the “FLSA Collective” or “FLSA Collective

     Plaintiffs”).

  19. Plaintiff is an appropriate representative of this collective action under 29. U.S.C.

     §216(b).

  20. Plaintiff and the other Marketing Representatives employed by Defendants are and have

     been similarly situated, have had substantially similar job requirements and pay

     provisions, and are and have been subject to Defendants’ decision, plan and common

     policies, programs, practices, procedures, protocols, routines, and rules of willfully

     failing and refusing to pay them at least one-and-one-half times their regular hourly rates

     of pay for work in excess of forty (40) hours per workweek. Defendants routinely

     required them to work weekly hours in excess of forty but failed to pay them overtime

     compensation at time and one-half their regular rate for all overtime hours worked.

                             RULE 23 CLASS ALLEGATIONS




                                                4
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 5 of 18 PageID #: 5




  21. Plaintiff brings the Second and Third Claims for Relief pursuant to Federal Rules of Civil

     Procedure (“FRCP”) Rule 23, to recover unpaid wages, unpaid overtime pay, statutory

     penalties, and other damages, on behalf of himself and all of Defendants’ current and

     former Marketing Representatives currently and/or formerly employed by Defendants on

     or after the date that is six years before the filing of this Complaint (the “Class” or “Class

     Members”).

  22. During the Class Members’ employment with Defendants, they consistently worked

     longer hours than they were paid for, and are thus owed (i) wages at their regular rates of

     pay for all hours up to 40 in a workweek, and (ii) overtime wages for all hours in excess

     of 40 in a workweek.

  23. The number and identify of, and the names and addresses of, the Class Members are

     readily ascertainable from the records of the Defendants. The dates of employment and

     the rates of pay for each member of the Class, the hours assigned and worked, and the

     wages paid to them, are also determinable from Defendants’ records. Notice can be

     provided by means permissible under FRCP Rule 23.

  24. The proposed Class is so numerous that joinder of all members of the Class is

     impracticable, and the disposition of their claims as a class will benefit the parties and the

     Court. While the precise number of such persons is unknown to Plaintiffs and is presently

     within the sole control of Defendants, Plaintiff believes that there are significantly more

     than forty (40) members of the Class.

  25. Plaintiff’s claims are typical of those claims which could be alleged by any Class

     Member, and the relief sought is typical of the relief which would be sought by each

     Class Member in separate actions. All the members of the Class were subject to the same



                                               5
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 6 of 18 PageID #: 6




     corporate practices and policies of Defendants, as alleged herein, of willfully failing and

     refusing to properly pay them (i) for all hours worked up to forty (40) per workweek at

     their regular rate of pay, and (ii) at least one-and-one-half times their regular hourly rates

     of pay for work in excess of forty (40) hours per workweek, and of violating NYLL

     §195(3). Defendants’ corporate-wide policies and practices affected all Class Members

     similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as

     to each Class Member. Plaintiff and each Class Member sustained similar losses, injuries

     and damages arising from the same unlawful policies, practices, and procedures.

  26. Plaintiff is able to fairly and adequately protect the interests of the Class and has no

     interests antagonistic to the Class.      Plaintiff is represented by attorneys who are

     experienced and competent in wage and hour class action litigation who have many times

     previously represented plaintiffs in wage and hour class cases.

  27. A class action is superior to other available methods for the fair and efficient adjudication

     of the controversy – particularly in the context of wage and hour litigation where

     individual class members lack the financial resources to vigorously prosecute a lawsuit

     against corporate defendants. Class action treatment will permit a large number of

     similarly situated persons to prosecute their common claims in a single forum

     simultaneously, efficiently, and without the unnecessary duplication of efforts and

     expense that numerous individual actions engender. Because the losses, injuries and

     damages suffered by each of the individual Class Members are relatively small in the

     sense pertinent to a class action analysis, the expenses and burden of individual litigation

     would make it extremely difficult or impossible for the individual Class Members to

     redress the wrongs done to them. On the other hand, important public interests will be



                                               6
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 7 of 18 PageID #: 7




     served by addressing the matter as a class action.           The adjudication of individual

     litigation claims would result in a great expenditure of Court and public resources;

     however, treating the claims as a class action would result in a significant saving of these

     costs. The prosecution of separate actions by individual members of the Class would

     create a risk of inconsistent and/or varying adjudications with respect to the individual

     members of the Class, establishing incompatible standards of conduct for Defendants and

     resulting in the impairment of Class Members’ rights and the disposition of their interests

     through actions to which they were not parties. The issues in this action can be decided

     by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

     empowered to, fashion methods to efficiently manage this action as a class action.

  28. Upon information and belief, employees of Defendants and other employers are often

     afraid to individually assert their rights out of fear of direct or indirect retaliation. Former

     employees are fearful of bringing claims because they fear that doing so could harm their

     employment and future efforts to secure employment.             Class actions provide class

     members who are not named in the complaint a degree of anonymity which allows for the

     vindication of their rights while eliminating or reducing these risks.

  29. The questions of law and fact common to the Class predominate over any questions

     affecting only individual Class Members, including: (a) whether Defendants failed to

     keep true and accurate time records for all daily and weekly hours worked by the Class

     Members and other payroll records required by the NYLL, (b) whether Defendants failed

     to pay the Class Members their regular hourly rates of pay for all work performed up to

     forty (40) hours per workweek; (c) whether Defendants failed to pay the Class Members

     at least one-and-one-half times their regular hourly rates of pay for all work in excess of



                                                7
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 8 of 18 PageID #: 8




     forty (40) hours per workweek; (d) whether the Class Members are entitled to damages

     for unpaid regular and/or overtime wages, and if so, the means of measuring such

     damages; (e) whether Defendants are liable for NYLL liquidated damages; and (f)

     whether it was Defendants’ policy and practice to fail to furnish the Class Members with

     an accurate statement of wages, hours worked, rates paid, and gross wages as required by

     NYLL §195(3).

  30. Absent a class action, many of the Class Members likely will not obtain redress of their

     injuries and Defendants will retain the proceeds of their violations of the NYLL.

                               FACTUAL ALLEGATIONS

  31. Defendants operate a provider-sponsored health insurance company that serves more than

     1.2 million members in downstate New York.

  32. Defendants offer Medicaid, Medicare Advantage, Child Health Plus, and Managed Long

     Term Care health insurance plans.

  33. Plaintiff and the other Marketing Representatives were supposed to sell Medicare health

     insurance plans for Defendants.

  34. Defendants employ hundreds of Marketing Representatives in New York City and

     assigned them to work in various areas/zones.

  35. Defendants maintained offices in three areas/zones in Brooklyn, including offices in

     downtown Brooklyn (“Downtown Brooklyn”), on 7th Avenue in Central Brooklyn

     (“Central Brooklyn”), and on 86th Street in South Brooklyn (“South Brooklyn”).

  36. Defendants assigned Plaintiff to work out of Defendants’ “Brooklyn South” area/zone

     and he reported to Defendants’ Brooklyn South office.




                                              8
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 9 of 18 PageID #: 9




  37. Plaintiff was assigned to primarily work in Coney Island Hospital in Brooklyn, New

     York.

  38. Although Plaintiff was normally primarily assigned to work at Coney Island Hospital,

     Plaintiff was also assigned to work at several doctors’ offices, and a CVS pharmacy, in

     Brooklyn.

  39. In accordance with Defendants’ Sales Incentive Plan, Defendants paid Plaintiff, the

     FLSA Collective Plaintiffs, and the Class a base salary plus per enrollment incentive

     compensation of $200.00 to $500.00 per enrollment.

  40. Plaintiff’s, the FLSA Collective Plaintiffs’, and the Class’ primary work duties included

     selling Defendants’ Healthfirst products, providing customer service, and filling out

     various required forms and associated paperwork. They also regularly had to make and

     answer phone calls and emails to and from patients and prospective customers, and

     personally drop off completed applications at Defendants’ offices at the end of each day.

  41. Defendants failed to properly track, record, and pay for all of the hours worked by the

     Plaintiff, the FLSA Collective Plaintiffs, and the Class.

  42. Defendants’ time-sheets did not accurately reflect all time worked because Plaintiff, the

     FLSA Collective Plaintiffs, and the Class only recorded their scheduled, and not actual,

     time worked.

  43. Plaintiff, the FLSA Collective Plaintiffs, and the Class were normally scheduled to work

     for Defendants five days a week, although during busy times like during the open

     enrollment periods they worked six days a week.




                                               9
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 10 of 18 PageID #: 10




   44. Plaintiff, the FLSA Collective Plaintiffs, and the Class were normally scheduled to work

      an eight and one half-hour shift –from 9:00 AM to 5:30 PM - which included a half-hour

      unpaid lunch break.

   45. Throughout their employment with Defendants, Plaintiff, the FLSA Collective Plaintiffs,

      and the Class regularly started working before the start of their scheduled shifts without

      being paid for all of the hours they worked.

   46. For example, Plaintiff used to regularly start working at or about 8:00 AM.

   47. Throughout their employment with Defendants, and especially during the busy times,

      Plaintiff, the FLSA Collective Plaintiffs, and the Class regularly worked through their

      unpaid lunch breaks - to make sales and/or assist/answer questions from current or

      prospective customers.

   48. Plaintiff, the FLSA Collective Plaintiffs, and the Class often had to stay 30 to 60 minutes,

      or later, after the end of their scheduled shifts to finish any sales they were working on, to

      assist/answer questions from current or prospective customers, to perform end of the day

      duties, to complete required paperwork, and to personally drive to Defendants’ offices to

      drop off completed applications.

   49. In addition, inasmuch as Defendants' management told Plaintiff, the FLSA Collective

      Plaintiffs, and the Class to give their cell phone numbers to prospective customer – and

      Defendants printed their cell phone numbers on their business cards - Plaintiff, the FLSA

      Collective Plaintiffs, and the Class often fielded phone calls and emails from customers

      and prospective customers in the evenings and on their days off.

   50. Plaintiff, the FLSA Collective Plaintiffs, and the Class were not compensated for their

      post-shift work, or for their working through their unpaid lunch break, or when they were



                                                10
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 11 of 18 PageID #: 11




      called after hours or on their days off, or when they worked prior to the beginning of their

      scheduled shifts. They thus regularly worked between 1 to 2 or more off-the-clock hours

      per day for which they were not compensated and during busy times they often worked

      an extra 2 to 3 extra hours per day for which they were not compensated.

   51. Defendants management exerted significant pressure on Plaintiff, the FLSA Collective

      Plaintiffs, and the Class to meet or exceed their strict sales quotas which resulted in

      Plaintiff, the FLSA Collective Plaintiffs, and the Class routinely working in excess of

      their scheduled hours of work.

   52. Defendants knew that Plaintiff, the FLSA Collective Plaintiffs, and the Class regularly

      worked during their unpaid lunch periods, before and after their scheduled hours of work

      each day, and on days that they were scheduled off.

   53. Defendants’ practices resulted in the Plaintiff, the FLSA Collective Plaintiffs, and the

      Class regularly working more than 40 hours a week without being paid all of their earned

      overtime premiums, and in them not being compensated for all of the time they worked

      for Defendants.

   54. Defendant profited from the extra hours worked by Plaintiff, the FLSA Collective

      Plaintiffs, and the Class, and Defendants should have paid them for this time.

                              Plaintiff’s Unpaid Commissions Claim

   55. In accordance with Defendants’ Sales Incentive Plan, Defendants were supposed to pay

      Plaintiff incentive compensation of between $200.00 to $500.00 per enrollment.

   56. In December of 2018, Plaintiff enrolled approximately forty-four persons.

   57. Defendants refused to pay Plaintiff incentive compensations for each of those

      enrollments.



                                                11
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 12 of 18 PageID #: 12




                                FIRST CLAIM FOR RELIEF

                      (FLSA Overtime Violations, 29 U.S.C. § 207 -
            Brought by Plaintiff on Behalf of Himself and the FLSA Collective)

   58. Plaintiff incorporates the allegations contained in the previous paragraphs of this

      Complaint as if fully set forth herein.

   59. Throughout the statute of limitations period covered by these claims, Defendants were

      and continue to each be an “employer” engaged in interstate commerce within the

      meaning of the FLSA and employed Plaintiff and each member of the FLSA Collective.

   60. At all relevant times, Plaintiff and the FLSA Collective members regularly worked in

      excess of forty (40) hours per workweek.

   61. At all relevant times, Defendants operated under a policy and practice of failing to pay

      proper overtime compensation to Plaintiff and the FLSA Collective members for all of

      the hours they worked in excess of 40 hours per week, and demanded, encouraged,

      allowed, and/or knowingly permitted the FLSA Collective members to work off-the-

      clock without paying them proper overtime compensation for all of the hours they

      worked in excess of 40 hours per week.

   62. At all relevant times, Defendants willfully, regularly, repeatedly and knowingly failed to

      pay Plaintiff and the FLSA Collective members at the required overtime rate of one-and-

      one-half times their regular hourly rate of pay for all hours worked in excess of forty (40)

      hours per workweek.

   63. Plaintiff, on behalf of himself and the FLSA Collective members, seeks damages in the

      amount of their respective unpaid overtime compensation, liquidated (double) damages

      as provided by the FLSA for overtime violations, attorneys’ fees and costs, and such

      other legal and equitable relief as this Court deems just and proper.


                                                12
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 13 of 18 PageID #: 13




                              SECOND CLAIM FOR RELIEF

      (Failure to Pay Wages and Overtime Wages – NYLL, Brought by Plaintiff on Behalf
                                  of Himself and the Class)

   64. Plaintiff, on behalf of himself and the Class, realleges and incorporates by reference all

      previous paragraphs as if they were set forth again herein.

   65. It is unlawful under New York law for an employer to suffer or permit a non-exempt

      employee to work without paying overtime premiums for all hours worked in excess of

      forty (40) hours in any workweek.

   66. It is unlawful under New York law for an employer to suffer or permit an employee to

      work without compensation for all hours worked.

   67. At all relevant times, Defendants willfully, regularly, repeatedly and knowingly failed to

      pay Plaintiff and the Class Members for all hours worked at their regular rates of pay and

      at the required overtime rates for all hours worked in excess of forty (40) hours per

      workweek.

   68. As a direct and proximate result of Defendants’ unlawful conduct, as set forth herein,

      Plaintiff and the Class Members have sustained damages, including loss of earnings, in

      an amount to be established at trial.

   69. Plaintiff, on behalf of himself and the Class members, seeks damages in the amount of

      their respective unpaid wages, unpaid overtime compensation, liquidated damages,

      attorneys’ fees and costs, pre and post judgment interest, pursuant to the NYLL, and such

      other legal and equitable relief as this Court deems just and proper.

                                THIRD CLAIM FOR RELIEF

               (Failure to Provide Accurate Pay Statements – NYLL § 195(3)
                  Brought by Plaintiff on Behalf of Himself and the Class)



                                                13
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 14 of 18 PageID #: 14




   70. Plaintiff, on behalf of himself and the Class members, realleges and incorporates by

      reference all previous paragraphs as if they were set forth again herein.

   71. Section 195(3) of the NYLL requires every employer to "furnish each employee with a

      statement with every payment of wages… For all employees who are not exempt from

      overtime compensation as established in the commissioner's minimum wage orders or

      otherwise provided by New York state law or regulation, the statement shall include the

      regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular

      hours worked, and the number of overtime hours worked."

   72. Defendants provided pay statements to Plaintiff and the members of the Class that did not

      include an accurate number of hours worked.

   73. The pay statements that Defendants provided to Plaintiff and the members of the Class

      included the number of regular and overtime hours paid, not the number of regular and

      overtime hours actually worked as required by the NYLL.

   74. Defendants violated NYLL § 195(3) and consequently owes Plaintiff and the members of

      the Class statutory damages as specified by NYLL § 198(1-d).

   75. Plaintiff, on behalf of himself and the Class Members, seek statutory damages as

      specified by NYLL § 198(1-d), reasonable attorneys’ fees and costs, and such other legal

      and equitable relief as this Court deems just and proper.

                                FOURTH CLAIM FOR RELIEF

                         (Failure to Pay Commissions – NYLL § 193
                          Brought by Plaintiff on Behalf of Himself)

   76. Plaintiff realleges and incorporates by reference all previous paragraphs as if they were

      set forth again herein.




                                               14
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 15 of 18 PageID #: 15




   77. Defendants willfully violated their obligation to properly and timely compensate

      Plaintiff.

   78. The commissions owed to Plaintiff constitute wages within the meaning of the NYLL.

   79. Defendants, in violation of NYLL § 191, illegally delayed payment of wages due and

      owing to Plaintiff.

   80. Defendants illegally deducted from Plaintiff’s wages deductions unauthorized by, and in

      violation of, NYLL § 193.

   81. As a direct and proximate cause of Defendants’ violation of the NYLL, Plaintiff has

      suffered damages.

   82. Plaintiff, on behalf of himself, seeks damages in the amount of his unpaid wages, unpaid

      commissions, liquidated damages, prejudgment interest at the statutory rate, attorneys’

      fees and costs, pursuant to the NYLL, and such other legal and equitable relief as this

      Court deems just and proper.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff, prayd for relief as follows:

   (a) A Declaration that Defendants have violated the FLSA and other applicable laws;

   (b) Designation of this action as a collective action on behalf of the FLSA Collective and

      prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

      members of the FLSA opt-in class, apprising them of the pendency of this action, and

      permitted them to assert timely FLSA claims and state claims in this action by filing

      individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

   (c) Designation of Plaintiff as Representative of the FLSA Collective;

   (d) Designation of this action as a class action pursuant to Fed. R. Civ. P. 23;



                                                15
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 16 of 18 PageID #: 16




    (e) Designation of Plaintiff as Representative of the Class;

    (f) Designation of Plaintiff’s Counsel as Class Counsel for the FLSA Collective and for the

        Class;

    (g) An award of damages, according to proof, including FLSA and NYLL liquidated

        damages, to be paid by Defendants;

    (h) Penalties available under applicable laws;

    (i) Statutory damages under NYLL § 198(1-d) for violations of NYLL § 195(3);

    (j) Costs of action incurred herein, including expert fees;

    (k) Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, NYLL § 663, and other

        applicable statutes;

    (l) Pre-judgment and post-judgment interest, as provided by law; and

    (m) Such other and further legal and equitable relief as this Court deems necessary, just and

        proper.

                                        JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of all issues.

Dated: December 10, 2018
                                              Respectfully submitted,

                                              HARRISON, HARRISON & ASSOC., LTD.

                                              _/s/DAVID HARRISON_______________
                                              David Harrison, Esq.
                                              Julie Salwen, Esq.
                                              nycotlaw@gmail.com
                                              110 State Highway 35, 2nd Floor
                                              Red Bank, NJ 07701
                                              Telephone: 718-799-9111
                                              Attorneys for Plaintiff, proposed FLSA Collective
                                              members and the proposed Class Members


                                                 16
Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 17 of 18 PageID #: 17




         EXHIBIT A


                                      17
DocuSign Envelope ID: C6F015F0-E638-4A81-8D1C-7D0DE0D1D879
           Case 1:18-cv-07017-AMD-LB Document 1 Filed 12/10/18 Page 18 of 18 PageID #: 18




            I am a current or former employee of HEATHFIRST INC., and related entities/
            individuals. I hereby consent and agree to be a party Plaintiff in this Action to seek
            redress for violations of the Fair Labor Standards Act, pursuant to 29 U.S.C.
            216(b).

                  I hereby designate Harrison, Harrison & Associates, Ltd. to represent me in
            this Action and I also consent and agree, if such is necessary, to file this claim on
            behalf of all others similarly situated.

            Signed this 12th day of July 2018

                                                             ______________________________
                                                                                   Signature

                                                             Amir Butt
                                                             ______________________________
                                                                      Full Legal Name (print)
